PD-1600&1601&1602-14

                              WILLIE EUGENE HARDEMAN


                                     No.   1891985




                                     May 6, 2015



Abel Acosta/ Clerk
Court of Criminal Appeals
P.O. Box 12308, Capitol Station                                           FILED IN
Austin, Texas 78711
                                                             COURT OF CRIMINAL APPEALS

Re:            PDR Cause Numbers:
                                                                       MAY 11 2015
                                       PD-1600-14
                                       pd-1601-14                    Abel Acosta, Clerk
                                       PD-1602-14



Hon. Abel Acosta, Clerk:

      Dear Clerk/ enclosed please find for filing in said Causes; Appellant's
"Motion Requesting Leave to Proceed as a Veteran." To be brought to the
attention of the Justices for a Ruling/ and for further support for the
Appellant's Motion For Extension ofTime In which to file his motion for
rehearing.

      Please    date .stamp   this   cover    letter time/date and return it to me
for my file.

         I thank you in advance for all your assistance provided in this matter.

      Thank you again.
                                                     Sincerely/




                                                     Willie EugeheJ Hardeman/ Pro se
                                                     TDCJ-ID No. 1891985
                                                     Jester III Unit
                                                     3 Jester Road
WEH/cm                                               Richmond/    Texas 77406


Enclosure




                                                          RECEIVED IN
                                                        COURT OF CRIMINAL APPEALS
                                                                  MAY U
                                                 IN THE
                                   COURT OF CRIMINAL APPEALS
                                                      AT
                                              AUSTIN,        TEXAS



WILLIE EUGENE HARDEMAN',                               :
         Appellant/Petitioner                          •

VS.                                                    :             No!s: 09-13-00467-CR
                                                       I                   09-13-00468-CR
THE STATE OF TEXAS,                                    '.                  09-13-00468-CR
         Respondent.                                   *                   09-13-00469-CR

                  MOTION REQUESTING LEAVE TO PROCEED AS A VETRARERAN

TO THE HONORABLE         JUSTICES OF SAID COURT:


         COMES    NOW,    Willie Eugene Hardeman, Appellant/Petitioner, in the above

Styled     and    Numbered       Causes/ Respectfully submits this his Motion and would

show the followings:

                                                      I.


         Rules    of     the Supreme Court of the United States/ Rule 40.1. A Veteran

suinq     under    provision      of    law     exempting Veterans from the payment of fees

or court costs/ may proceed withoutprepayment                        of fees or costs or furnishing

security     therefor      and    may    file     a         Motion For Leave To Proceed on papers

prepared     as    required      by     Rule    33.2. The motion shall ask Leave To Proceed

as a Vereran             and be accompanied by an affidavit of Declaration setting
out the moving party's Veteran status. A copy of,the motion shall precede and

be    attached     to     each    copy of the Petition For A Writ of Ceriorari or other

substantive document filed by the Veteran. See attached Affidavit and exhibit

attached.



                                                                     Willie Eugerfe' Hardeman/   Pro se




                                                      1.
                                             AFFIDAVIT


STATE OF TEXAS


COUNTY OF FORT BEND




              My   name      is    Willie    Eugege Hardeman/ I am over twenty-one years

of   age/   of sound mind/ capable of making this Affidavit/ and are nersonally

acauainted with the facts herein stated.

                                                I.


                    Certian VA Benefits Require Wartime Service

              Certain     VA      benefits    require    service during wartime/ under the

law VA recognizes these war periods:

                                            Vietnam War


              In 1974/ (for veterans who served "In Country" before 1974)/

              I    declare        under   penalty    of perjury that the foregoing is true

and correct and that this Affidavit under 28 U.S.C §1746.

Executed on yWc/A                               / 2015
See Exhibit ( ) attached/ from National Personel Records Center.


                                                         /s/ u)\\li? AuQ^e. Ua&k^wJ
                                                            Willie Eugene Hardeman, 1891985




                                                2.
                                                           V. A. Medical Center Dallas
                                                           4500 S. Lancaster Rd.
                                                           Mail Stop: ROI
DEPARTMENT OF                                              oaiias, tx 75216
VETERANS AFFAIRS
                                                                   DATE: 2/18/2014
                                                                   In Reply/Refer To: ROI
                                                                   SSNy5199
  WILLIE EUGENE HARDEMAN
  1518 EAST LANCASTER                                                [
  FORT WORTH, TX 76102                                                >

  RE: ROI Plus Requestfor WILLIE EUGENE HARDEMAN
  Dear MR HARDEMAN:

  This individually identifiable information is privileged. Its confidentiality
  should be maintained along with appropriate security safeguards to protect
  against individual harm (identity theft), embarrassment, or inconvenience.
  Sincerely,




  Saadia Sajjad
  Chief, HIMS




                                Exhibit (1)      Page 3.
                                               Prepared by: MARY EROYALSTON -Release of Information
                                 CERTIFICATE OF SERVICE


         I do hereby      certify   that   a true and correct copy of the above aand

foregoing documents       will   be served by regular mail by placing same in the
United    States   Mail   Box,   postage   prepaid, in the institution mail box, on

this the ^3^ day of May/ 2015, addressed to:


CLERK OF THE COURT OF CRIMINAL APPEALS
Abel Acosta, Clerk
P.O. Box 12308,
Capitol Station
Austin, Texas 78711

Rodney D. Conerly,
Assistant Criminal District Atty.
Jefferson County Courthouse
Beaumont, Tesas 77701


                                                     Respectfully submitted,




                                                     Willie Eugege Hardeman, #1891985




                                           4.